Day, Ch. J.
I. It is insisted that the statute of limitations does not apply to equitably actions. That this is not the rule in this state was determined in Relf v. Eberly, 23 Iowa, 467.
II. The plaintiff insists that the bar of the statute is removed, under section 2537 of the Code, by the failure of the original action without negligence in its prosecution, and the commencement of this action within six months afte.’ the determination of the former action in the supreme court. *32Whilst the time for the commencement of the action may have been extended under this section, it cannot be claimed that this section extends the time for bringing into existence the conditions without which no action can be maintained. The money was refunded in May, 1876. Then the cause of action accrued, and the statute of limitations began to run. It was, however, a condition precedent to the right to maintain an action that the claim should be presented to the board of. directors to be audited and paid. See 56 Iowa, 85. The plaintiff could not prevent the running of the statute of limitations by neglecting to present the claim for allowance and payment. Baker v. Johnson County, 33 Iowa, 151; Prescott v. Gonser, 34 Id., 175; Beecher v. The County of Clay, 52 Id., 140. The cause of action accrued on the 16th day of May, 1876. The claim was not presented for allowance until after July 1, 1881. The pendency of the former action could not extend the time within which the claim should be presented for allowance. The cause of action was barred when the claim was presented. It follows that the demurrer was properly sustained.
Affirmed.